                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDUARDO JACOBS,

                   Plaintiff,                CASE NO. 15-10516
                                             HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                   Defendants.
                                             /


ORDER DENYING DEFENDANTS’ MOTION TO DISMISS THE BIVENS
               CONSPIRACY CLAIM [#167]



I.    BACKGROUND

      This matter is now before the Court on Defendants Ramon Alam, David

Weinman, and Damon Kimbrough’s (collectively, “Defendants”) Motion for

Judgment on the Pleadings or Summary Judgment pursuant to Fed. R. of Civ. P.

12(c) and 56 filed on July 23, 2019. [ECF No. 167] On November 13, 2015, this

Court entered an Order Granting Defendants’ Motion for Summary Judgment on

Count II and dismissed Count II of the First Amended Complaint. [ECF No. 37] On

August 23, 2017, this Court entered an Order denying Defendants’ Motions for

Summary Judgment on Plaintiff Eduardo Jacobs’s (“Plaintiff”) Bivens claim (Count

I) for excessive force, fabrication of evidence, civil conspiracy, false arrest, and

                                         1
malicious prosecution against Alam; Plaintiff’s Bivens claim for fabrication of

evidence and civil conspiracy against Weinman; and Plaintiff’s Bivens claim for

excessive force, fabrication of evidence, civil conspiracy, false arrest, and malicious

prosecution against Kimbrough. [ECF No. 125] The Court granted Defendant

Knox’s summary judgment motion regarding all of Plaintiff’s claims against him

and dismissed Knox from this action. [Id.] On January 19, 2018, the Court denied

Defendants’ Motion for Reconsideration regarding their Bivens claims. [ECF No.

148] Defendants appealed this Court’s ruling denying their Motion for

Reconsideration. [ECF No. 151] On February 8, 2019, the 6th Circuit affirmed this

Court’s decision allowing Plaintiff’s Bivens claims. [Jacobs v. Alam, 915 F.3d 1028,

1039 (6th Cir. 2019)] This matter is presently before the Court on Defendants’

Motion to Dismiss the Bivens conspiracy claim in the First Amended Complaint.

[ECF No. 167]

II.   ANALYSIS

A. Standard of Review

      Federal Rule of Civil Procedure 12(c) authorizes parties to move for judgment

on the pleadings “[a]fter the pleadings are closed—but early enough not to delay

trial.” Fed. R. Civ. P. 12(c). Motions for judgment on the pleadings are analyzed

under the same standard as motions to dismiss under Rule 12(b)(6). Warrior Sports,

Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010) (internal


                                          2
citation and quotation marks omitted). “For purposes of a motion for judgment on

the pleadings, all well-pleaded material allegations of the pleadings of the opposing

party must be taken as true, and the motion may be granted only if the moving party

is nevertheless clearly entitled to judgment.” Id.

      In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court

explained that “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do. Factual allegations must be enough to

raise a right to relief above the speculative level . . . .” Id. at 555. A plaintiff’s

factual allegations, while “assumed to be true, must do more than create speculation

or suspicion of a legally cognizable cause of action; they must show entitlement to

relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (emphasis in

original) (citing Twombly, 550 U.S. at 555). “To state a valid claim, a complaint

must contain either direct or inferential allegations respecting all the material

elements to sustain recovery under some viable legal theory.” Bredesen, 500 F.3d

at 527 (citing Twombly, 550 U.S. at 562).

      When deciding a Rule 12(c) motion for judgment on the pleadings, as a

general rule, matters outside the pleadings may not be considered unless the motion

is converted to one for summary judgment under Fed. R. Civ. P. 56. See Weiner v.

Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). The Court may, however, consider


                                          3
“the Complaint and any exhibits attached thereto, public records, items appearing in

the record of the case, and exhibits attached to defendant’s motion to dismiss so long

as they are referred to in the Complaint and are central to the claims contained

therein.” Id. at 89.

B. Intracorporate Conspiracy and Jackson v. City of Cleveland

      Defendants assert that the Sixth Circuit’s recent decision—Jackson v. City of

Cleveland, 925 F.3d 793 (6th Cir. 2019)—mandates that this Court apply the

intracorporate conspiracy doctrine to Bivens actions.

      The intracorporate conspiracy doctrine states that if “all of the defendants are

members of the same collective entity, there are not two separate ‘people’ to form a

conspiracy.” Id. at 817 (quoting Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837,

840 (6th Cir. 1994)). The Sixth Circuit traditionally has applied the intracorporate

conspiracy doctrine to 42 U.S.C. § 1985 cases. See e.g., id. (discussing the Circuit’s

application of the intracorporate conspiracy doctrine to § 1985(3)). The Sixth Circuit

further acknowledged that the doctrine should also apply to claims brought under 42

U.S.C. § 1983. Id. at 818.

      Defendants argue that Jackson’s result now precludes Plaintiff from asserting

his civil conspiracy claims. Defendants argue that they were acting as one unit under

the direction of the United States Marshals on the Detroit Fugitive Apprehension

Team (“DFAT”) and were “pursuing no task or mission on behalf of Wayne County


                                          4
the night of the incident,” and therefore, were working under the authority of the

United States Marshals. [ECF No. 167, Pg.ID 5715] Defendants contend that under

Jackson, the intracorporate conspiracy doctrine would apply to them as actors

working as one organization. Jackson, 925 F.3d at 818 (holding that civil conspiracy

charges could not be brought in a § 1983 action against employees of the same

agency).

        Defendants acknowledge that Jackson only involved a § 1983 claim but assert

that the distinction between § 1983 and Bivens actions in the Sixth Circuit are

“legally immaterial.” [Id. at 5716] Defendants argue that the Sixth Circuit’s practice

of borrowing § 1983 case law to determine a Bivens cause of action leaves “no

question” that the Sixth Circuit would extend Jackson to Bivens actions.1 [Id.]

        Plaintiff responds with two main arguments:2 (1) Jackson only applies to §

1983 claims; and (2) that Defendants are not in the same department. Plaintiff is

correct in asserting that Jackson did not mention Bivens once. Plaintiff further

contends that even if, the Sixth Circuit concluded that the intracorporate conspiracy

doctrine applies to a § 1983 claim, it did not take the additional step of applying it

to Bivens claims.3


1
  The Court acknowledges Defendants’ argument that the Sixth Circuit does traditionally apply its § 1983
jurisprudence to Bivens suits. However, Defendants have failed to cite any caselaw where the Sixth Circuit has
explicitly extended its reasoning in Jackson to Bivens claims.
2
  Because the Court declines to extend Jackson to Bivens actions, the Court need not address Plaintiff’s argument
against retroactively applying Jackson to the instant case.
3
  Even Defendants acknowledge that the Sixth Circuit “almost always” borrows § 1983 caselaw for Bivens cases,
implying that there may be situations when the Sixth Circuit declines to do so.

                                                         5
       Plaintiff further argues that the intracorporate conspiracy doctrine is

inapplicable because Defendants work for different departments, the Detroit Police

Department and Wayne County Sheriff’s Department. As Defendants assert, this

Court dismissed Plaintiff’s § 1983 claim on November 13, 2015 [ECF No. 37]

because Plaintiff “failed to establish that any of the Defendants were state actors as

required to sustain a § 1983 action.” [ECF No. 37, Pg.ID 274] Defendants also

submitted timesheets listing a supervisor from the USMS. Defendants argue that

since they were effectively working as federal agents they should be treated as one

unit for purposes of the intracorporate conspiracy doctrine.

       The Sixth Circuit instructs that “the Intracorporate Conspiracy Doctrine, if

applied too broadly, could immunize all private conspiracies from redress where

the actors coincidentally were employees of the same company.” Johnson, 40 F.3d

at 840. Given the Sixth Circuit’s guidance in Johnson and its decision not to

explicitly apply Jackson to Bivens suits, this Court declines to apply the

intracorporate conspiracy doctrine to Bivens claims. Defendants’ Motion to

Dismiss the civil conspiracy claim is DENIED.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss the Bivens



                                          6
     Conspiracy Claim [#167] is DENIED.




                                          s/Denise Page Hood
                                          DENISE PAGE HOOD
DATED: November 8, 2019                   Chief Judge




                                   7
